Luis A.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 27, 2014

                                  No. 04-13-00184-CV

  Carlo BAZAN and Denise Bazan individually and d/b/a Vamp Ultra Lounge & Cafe, LLC,
                                     Appellants

                                            v.

                                  Luis A. MUNOZ Jr.,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2011-CVF-000570-D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
      The Appellee’s Second Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court